Citation Nr: 1721328	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  09-04 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bladder disability, to include as due to Agent Orange or secondary to service-connected disabilities.

2.  Entitlement to service connection for a prostate disability, to include as due to Agent Orange or secondary to service-connected disabilities.

3.  Entitlement to an effective date prior to November 9, 1999 for the grant of service connection for coronary artery disease (CAD).

4.  Entitlement to an effective date prior to November 9, 1999 for an award of total disability rating based on individual unemployability (TDIU).

5.  Entitlement to earlier effective date prior to November 9, 1999 for an award of Dependents' Educational Assistance (DEA).

6.  Entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus.

7.  Entitlement to an initial compensable rating for service-connected kidney disease.

8.  Entitlement to an initial rating in excess of 10 percent for service-connected left rotator cuff repair residuals.

9.  Entitlement to an initial rating in excess of 60 percent for service-connected coronary artery disease (CAD).

10.  Entitlement to a rating in excess of 20 percent for service-connected hepatitis.

11.  Entitlement to a rating in excess of 10 percent for service-connected peripheral neuropathy of the left upper extremity.

12.  Entitlement to a rating in excess of 10 percent for service-connected peripheral neuropathy of the right upper extremity.

13.  Entitlement to increased ratings for service-connected peripheral neuropathy of the left lower extremity, currently assigned "staged" ratings of 20 percent prior to February 7, 2014 and 10 percent from that date.

14.  Entitlement to a rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity.

15.  Entitlement to a rating in excess of 10 percent for service-connected stroke residuals.

16.  Whether a February 2014 reduction in the rating for peripheral neuropathy of the left lower extremity from 20 to 10 percent was proper.


REPRESENTATION

Appellant represented by:	Andrew Weiner, Esq.
WITNESS AT HEARING ON APPEAL

Appellant's Attorney


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1971 to July 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2008, June 2009, May 2010, May 2011, May 2012, and February 2014 rating decisions of a Department of Veteran Affairs (VA) Regional Office (RO).  In March 2017, the Veteran's attorney appeared on his behalf at a Travel Board hearing before the undersigned; a transcript of the hearing is associated with the record.

The Board notes that a February 2014 rating decision reduced the rating for service-connected peripheral neuropathy of the left lower extremity from 20 to 10 percent.  Although the Veteran has filed a February 2014 notice of disagreement with that reduction, the period on appeal for his claim seeking a higher rating for left lower extremity neuropathy encompasses the period during which the reduction took effect.  Therefore, it is part and parcel of the present increased rating claim on appeal, and the Board must consider it as well.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for bladder and prostate disabilities and increased ratings for diabetes, kidney disease, left shoulder disability, hepatitis, peripheral neuropathy of the upper and lower extremities, stroke residuals, and coronary artery disease are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2011, the Veteran was granted service connection for CAD effective November 9, 1999 based on an apparently erroneous finding that the Veteran submitted a claim on that date seeking such benefit; regardless, the claim in question was not received within a year of discharge and there is no evidence that the Veteran ever submitted a previous claim for such benefit.

2.  In May 2012, the Veteran was granted TDIU effective November 9, 1999, based on the fact that he then met the schedular criteria for such benefit; there is no evidence that the Veteran was unable to follow or obtain substantially gainful employment due to service-connected disabilities prior to such date.

3.  In May 2012, the Veteran was granted DEA benefits effective November 9, 1999 based on the fact that he was found permanently and totally disabled from that date; there is no evidence that the Veteran ever sought such benefits, had permanent total service-connected disability, or was otherwise eligible for DEA benefits prior to such date.

4.  A February 2014 rating decision reduced the rating for service-connected left lower extremity peripheral neuropathy from 20 to 10 percent; the 20 percent rating was in effect for less than five years; the Veteran's overall rating and compensation were not reduced at that time; and the preponderance of the evidence at the time of the decision weighs against finding the disability in question produced moderate, incomplete paralysis of the external popliteal nerve (or any degree of paralysis of any nerve).


CONCLUSIONS OF LAW

1.  An earlier effective date for the award of service connection for CAD is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).

2.  An earlier effective date for the award of TDIU is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).

3.  An earlier effective date for the award of DEA benefits is not warranted.  38 U.S.C.A. §§ 3501, 3510, 5113 (West 2014); 38 C.F.R. §§ 3.807(a), 21.3021 (2016).

4.  The February 2014 reduction in the rating for peripheral neuropathy of the left lower extremity was proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.124a, Diagnostic Code (Code) 8521 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Where, as with the claims seeking earlier effective dates, the claims before the Board are on appeal from the grant or award of a benefit, the statutory notice provided to the Veteran in conjunction with the original claim is sufficient and further notification is not required.  VA's duty to notify for the earlier effective date claims and the matter of the reduction was satisfied by letters dated in October 2006, February 2008, and October 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Notably, the Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate.  Moreover, earlier effective date and propriety of reduction claims are adjudicated based on the evidence already in the record.  Thus, development is not ordinarily indicated or appropriate.  Critically, the Veteran has also not alleged that any development was inadequate or that any pertinent evidence remains outstanding in these matters.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Earlier Effective Dates

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151(a).  The essential elements for any claim, whether formal or informal, are: (1) intent to apply for benefits; (2) identification of the benefits sought; and (3) communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  

      Earlier Effective Date: Service Connection for CAD

In the context of a claim of service connection, the date of entitlement hinges on when the service-connected disability first manifested itself under all facts found.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  

In May 2011, the Veteran was granted service connection for CAD effective November 9, 1999.  At the time, the AOJ indicated that this was the date his claim seeking a heart disability had been received.  A review of the record shows that the November 9, 1999 correspondence in question is, in fact, a claim seeking service connection for hepatitis C and makes no mention of a heart disability.  However, even conceding that VA did receive a claim seeking service connection for a heart disability on November 9, 1999, the only way to establish an earlier effective date would be to show both that (1) such disability first manifested prior to such date under all facts found and (2) that the Veteran had a prior claim of service connection for heart disability that should remain pending, such that an earlier date of claim would be preserved.  The Board notes that medical records do reflect a diagnosis of CAD dated in August 1999.  However, there is no evidence that the Veteran had sought service connection for a heart disability at any time prior to November 1999.  The only prior claims seeking service connection were made in July 1997 and do not appear to mention any cardiovascular concerns.  The November 9, 1999 claim was also not received within a year of discharge (in 1974).  Notably, the Veteran's first claim of any kind was not received until July 1997.  Consequently, regardless of when CAD was first manifested, there is simply no basis for awarding an effective date prior to November 9, 1999 for the grant of service connection for CAD.

      Earlier Effective Date: TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disabilities.  38 C.F.R. § 4.16(b).

In May 2012, the Veteran was granted service connection for CAD effective November 9, 1999.  The award was based on the fact that the Veteran met the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) on November 9, 1999.  Indeed, a review of the record shows that the Veteran's combined rating was 20 percent prior to November 9, 1999, and 70 percent from that date.  Therefore, November 9, 1999 is the earliest effective date available for schedular TDIU under 38 C.F.R. § 4.16(a).  What remains for consideration is whether the evidence nonetheless indicates that the Veteran was rendered unable to follow or obtain substantially gainful occupation by his service-connected disabilities prior to November 9, 1999 such that the extraschedular provisions of 38 C.F.R. § 4.16(b) might apply.  

Prior to November 1999, the Veteran's only service-connected disabilities were diabetes mellitus, type 2 (rated 20 percent) and hepatitis (rated 0 percent).  Unfortunately, there is simply no evidence that such disabilities rendered him unable to secure or follow substantially gainful employment prior to November 9, 1999.  The first medical opinion in the record that substantively addresses employability is dated in April 2010.  Notably, the Veteran reported in applications for TDIU that he had only stopped working earlier in 1999 and Social Security Administration (SSA) records include a detailed work history that indicates the Veteran last worked in August 1999.  While he did indicate to SSA that his hepatitis and diabetes contributed to his inability to work, records from that claim indicate that such disabilities (and several others) were not felt to render him unemployable.  Moreover, a May 2001 SSA Disability Determination and Transmittal form indicates that the Veteran's eventual award of SSA disability benefits was based on nonservice-connected psychiatric disabilities.  Consequently, the Board finds that there is no evidence that the Veteran's service-connected diabetes and hepatitis rendered him unable to secure or follow substantially gainful occupation prior to November 9, 1999.  

It is also noteworthy that there is also no indication that the Veteran had ever claimed, either implicitly or explicitly, entitlement to TDIU prior to November 9, 1999.  To that end, the Board notes that the first formal TDIU application was not received until July 2009.  Regardless, the Board finds nothing in the record suggesting that the Veteran either claimed or was substantively entitled to TDIU prior to November 9, 1999.  Accordingly, an earlier effective date for such benefit is not warranted.

      Earlier Effective Date: DEA Benefits

Survivors' and Dependents' Educational Assistance, under Chapter 35, Title 38, of the United States Code, is a program of education or special restorative training that may be authorized for an eligible person, such as a child, if the applicable criteria are met.  See 38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.

Basic eligibility for certification of Dependents' Educational Assistance exists if the veteran was discharged from service under conditions other than dishonorable, or died in service, and either (1) has a permanent total service-connected disability; (2) a permanent total service-connected disability was in existence at the date of the veteran's death; (3) died as a result of a service-connected disability; or, (4) if a service member is on active duty as a member of the Armed Forces and, for a period of more than 90 days, has been listed by VA concerned as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in the line of duty by a foreign government or power.  38 C.F.R. § 3.807(a).

In May 2012, the Veteran was granted eligibility to DEA benefits from November 9, 1999, based on a finding that he became permanently and totally disabled on that date, presumably in light of his contemporaneous TDIU award (discussed above).  As this effective date was directly predicated on a finding that the Veteran had permanent and total disability due to service-connected disabilities, it is the earliest possible date he could have established eligibility for DEA benefits on that basis.  Thus, the critical question here is whether there is another basis by which such eligibility could be established prior to November 9, 1999.  As the Veteran is still alive, the conditions relating to service-connected death or existence of a permanent total service-connected disability at death do not apply.  See 38 C.F.R. § 3.807(a)(3)-(4).  The only remaining basis for eligibility requires, as a threshold matter, be currently on active duty, which he is clearly not.  See 38 C.F.R. § 3.807(a)(5).  Consequently, there is no other basis upon which any eligibility for DEA benefits could be established in this case, much less eligibility warranting an effective date prior to November 9, 1999.  Therefore, the Board finds that November 9, 1999 is also the earliest possible effective date for an award of DEA benefits, and an earlier effective date for such benefit is also not warranted.

Propriety of Reduction: Left Lower Extremity Neuropathy

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  Furthermore, ratings for disabilities that have been have continued for long periods at the same level (5 years or more) and are subject to episodic improvement will not be reduced based on a single examination, and reductions should not be based on an examination that was less thorough and complete than the examination on which the rating was assigned.  38 C.F.R. § 3.344.  

Here, the Veteran's overall rating and compensation were not reduced as a result of the February 2014 reduction at issue; his schedular rating remained at 90 percent, and TDIU has been in effect since November 9, 1999.  Therefore, the notice requirements of 38 C.F.R. § 3.105(e) do not apply.  Moreover, the 20 percent rating previously assigned had not been in effect for 5 years at the time of the reduction (as it was effective June 14, 2010).  Therefore, the provisions of 38 C.F.R. § 3.344(a) are also inapplicable.  Consequently, the question of propriety rests entirely on whether the reduction was factually warranted based on the evidence then of record.

The Veteran's left lower extremity peripheral neuropathy is rated under Code 8521, as impairment of the external popliteal (common peroneal) nerve.  Under the Code, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 30 percent rating is warranted for severe incomplete paralysis; and a maximum 40 percent rating is warranted for complete paralysis.  38 C.F.R. § 4.124a, Code 8521.  

A February 2001 treatment record notes full strength but asterixis and decreased deep tendon reflexes equally on both sides.  July 2001 records note sensation was normal to light touch in both upper and lower extremities.  Deep tendon reflexes were noted to be slightly decreased but symmetrical.  In February 2003, VA providers noted a suggestion of peripheral axonal neuropathy in the lower extremities.  However, an EMG of the lower extremities was normal.  April 2003 records note the Veteran had noticed more foot pain and dragging at times.  The Veteran also said his legs gave way sometimes.  The provider noted his foot problems were not evident at the time, however, and that the Veteran's problems were related to his history of stroke rather than neuropathy.

A July 2005 neurological evaluation noted normal motor function in all extremities.  On October 2006 diabetic examination, the extremities were grossly normal, though the examiner noted "[t]hin skin" in the left lower extremity.  Neurological evaluation was unremarkable and there was no evidence of motor, sensory, or reflex loss.  Subsequent VA treatment records through January 2008 regularly noted no gross motor or sensory deficit.  

An August 2008 EMG found electrophysiological evidence of a right median and bilateral ulnar neuropathy whose pathologic sites could be localized at the time.  However, normal sural sensory nerve action potential amplitudes were felt to weigh against a diagnosis of an underlying polyneuropathy.  September 2008 VA records noted no numbness, weakness, or paresthesias on neurological review.  

On October 2008 VA examination, the Veteran reported peripheral edema and fatigue.  An extremities examination found decreased dorsalis pedis and posterior tibial pulses bilaterally.  On neurologic examination, the examiner noted sensory loss bilaterally.  Deep tendon reflexes were decreased in the left upper and lower extremities, but normal on the right.  The examiner noted sensory loss, but did not specify the nature or severity of such loss.  On separate neurological examination, the examiner noted normal sensations.

In March and July 2009, VA records note no numbness, weakness, or paresthesias on neurological review.  On October 2009 diabetic examination, the examiner noted normal temperature, color, and pulses in all extremities.  There was no evidence of trophic changes.  There was no sensory loss, but deep tendon reflexes were decreased in the biceps, brachioradialis, triceps, and patellar regions.  The examiner also noted left upper and lower extremity weakness with resistance (4-/5).  On separate examination, the Veteran reported numbness and paresthesias of the feet.  A sensory examination found decreased sensation to light touch in all extremities, but did not identify the nerves affected or the severity of such deficit.  On peripheral nerves examination, the Veteran reported numbness and tingling of both feet.  The examiner noted decreased muscle strength, reflexes, and sensation to light touch in all extremities, but did not identify the nerves involved or affected.  

November 2009 VA records note no numbness, weakness, or paresthesias on neurological review.  August 2011 VA records also noted no motor or sensory deficits of the peripheral nerves.  

On March 2012 central nervous system examination, the examiner noted normal muscle strength in all extremities.  Deep tendon reflexes were also normal and there was no sign of weakness in any extremities.  On contemporaneous peripheral nerves examination, the Veteran reported neck pain radiating down to his right arm that had been present for years.  He also reported occasional numbness in his feet.  He also noted rotator cuff tendinopathy that caused pain in his right arm, though this was not related to his neuropathy.  The examiner noted mild numbness in all extremities.  Muscle strength and deep tendon reflexes were normal.  However, there was decreased sensation in both feet.  Median nerve evaluations were negative.  The examiner did not identify involvement of any lower extremity nerves.  The examiner remarked that the Veteran's left foot dragged at times but he was not using any cane or walker for balance or support.  He reported falling due to balance problems in the past.  However, these were residuals of his stroke and not related to his diabetic neuropathy.  

Unfortunately, there is very little evidence that directly addresses the applicable rating criteria.  In so finding, the Board first acknowledges that it has considered the potential applicability of criteria pertaining to other lower extremity nerves.  However, application of all such rating criteria requires, at a minimum, some identification or indication of the specific nerves or nerve groups affected by the disability in question.  Here, the Veteran's treatment records make no mention of the nerves involved and largely speak only to the mere presence or absence of symptoms such as pain, numbness, and tingling.  Virtually none of the VA examination reports addressing his neuropathy indicate which nerves are involved.  

Critically, the only examination report which substantively addresses the specific neurological involvement at play, from March 2012, does not identify involvement of any lower extremity nerves as a result of diabetic neuropathy.  While that examiner does note the Veteran experiences occasional foot dragging in the left lower extremity, such impairment was explicitly associated with his separately service-connected stroke residuals rather than his diabetic neuropathy.  Considering that examination report describes the impairment and pathology of the disability in question in sufficient detail to apply the relevant rating criteria, it is highly probative and persuasive evidence in this matter.  More importantly, there is no medical evidence that contradicts the findings therein.  Consequently, there is no evidence that the Veteran's left lower extremity peripheral neuropathy caused moderate incomplete paralysis of the external popliteal nerve or, for that matter, any degree of incomplete paralysis of any nerve.  Accordingly, the Board finds that the February 2014 reduction from 20 to 10 percent was both substantively and procedurally proper.

In light of the above, the Board finds the preponderance of the evidence is against finding that earlier effective dates are warranted for the Veteran's awards of service connection for CAD, TDIU, or DEA benefits or that a restoration of a 20 percent rating for service-connected peripheral neuropathy of the left lower extremity is warranted.  As such, the benefit of the doubt rule does not apply, and the appeals in these matters must be denied.

ORDER

The appeals seeking earlier effective dates for awards of service connection for CAD, TDIU, and DEA benefits are denied.

The February 2014 reduction in the rating for peripheral neuropathy of the left lower extremity from 20 to 10 percent was proper; restoration of the prior rating is denied.


REMAND

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for the disabilities remaining on appeal, to include records of a recent surgery discussed at the March 2017 hearing and a subsequent statement.

2. Then, arrange for the Veteran to be examined by an urologist to determine the nature and likely cause of his bladder and prostate disabilities, as well as the current severity of his kidney disease.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Please identify, by diagnosis, each bladder or prostate disability entity found.  All diagnoses must be reconciled with conflicting evidence in the record.

b. For each prostate or bladder disability entity diagnosed, the examiner should opine whether such is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) related to the Veteran's service, to include notations of urethral burning or conceded herbicide exposure therein.

c. For each prostate or bladder disability entity diagnosed, the examiner should opine whether such is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) caused by any service-connected disabilities.

d. For each prostate or bladder disability entity diagnosed, the examiner should opine whether such is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) aggravated (that is, increased in severity beyond its natural progression) by any service-connected disabilities.

The examiner must also describe all pertinent findings and features of the Veteran's kidney disease in sufficient detail to allow for application of the relevant rating criteria, to specifically include (but not limited to) the severity of any resultant renal dysfunction.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. Then, arrange for the Veteran to be examined by an endocrinologist to determine the current severity of his diabetes.  The entire record must be reviewed in conjunction with the examination, and all tests or studies deemed appropriate should be ordered.  The examiner must describe all pertinent findings and features of the Veteran's diabetes in sufficient detail to allow for application of the relevant rating criteria.  Specifically, he or she should note the kinds of treatment required to manage the Veteran's diabetes and whether it requires regulation of activities or has resulted in any episodes of ketoacidosis or hypoglycemic reactions (and if so, their frequency and the frequency of emergency or provider treatment for such episodes).

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4. Then, arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely cause of his hepatitis.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe the pertinent findings and features of the Veteran's hepatitis in sufficient detail to allow for application of the relevant rating criteria.  Specifically, the examiner should address whether the Veteran experiences fatigue, malaise, anorexia, weight loss, hepatomegaly, or incapacitating episodes (and if so, their frequency and associated symptoms).

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5. Then, arrange for the Veteran to be examined by an orthopedist to determine the nature and likely cause of his left shoulder disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe the pertinent findings and features of the Veteran's left shoulder disability to allow for application of the relevant rating criteria.  Specifically, the examiner shoulder identify all pathology, symptoms (frequency and severity), and associated functional impairment.  Range of motion studies must be completed, and must include active and passive motion and weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite, undamaged joint.  The examiner should also note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

6. Then, arrange for the Veteran to be examined by a neurologist to determine the current severity of his peripheral neuropathy in both upper and lower extremities and stroke residuals.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all pertinent findings and features in sufficient detail to allow for application of the relevant rating criteria.  Specifically, the examiner should identify all nerves or nerve groups affected by his peripheral neuropathies, and the severity of such involvement.  

In addition, the examiner should identify all residuals of stroke found and describe the extent and nature of any resultant functional or cognitive impairment, to include whether there is impairment of any nerves or nerve groups and, if so, its severity.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

7. Then, arrange for the Veteran to be examined by a cardiologist to determine the current severity of his CAD.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all pertinent findings and features of the Veteran's CAD in sufficient detail to allow for application of the relevant rating criteria.  Specifically, the examiner should note whether the Veteran suffers from chronic congestive heart failure, left ventricular dysfunction with an ejection fraction of less than 30 percent, or dyspnea, fatigue, angina, dizziness, or syncope with a workload of 3 METs or less.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

8. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


